Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by applicant’s representative Robert Graham (Reg. No. 58,042) by electronic mail on 6/16/2021.

The application has been amended as follows:

Claim 17.	(currently amended)  A foreign object detector comprising:
	a conducting wire with a first section and a second section, a first node, a second node and an intermediate node,
	wherein the first section electrically connects the first node to the intermediate node and has a plurality of three or more vertical segments, and
	wherein the second section electrically connects the intermediate node to the second node and has a plurality of three or more horizontal segments;

	wherein the conducting wire establishes an impedance element, and
	wherein the driver circuit is configured to excite the impedance element with a resonance; and
	an evaluation circuit configured to detect a change of a parameter of the conducting wire selected from an impedance of the conducting wire, an amplitude of a signal of the conducting wire or a resonance frequency of a signal of the conducting wire, the evaluation circuit further configured to detect foreign metallic or dielectric matter in the vicinity of the conducting wire based on the detected change of the parameter;
	wherein the vertical segments of the first section and the horizontal segments of the second section are arranged in respective first and second meander patterns, the second meander pattern overlaid over the first meander pattern to establish mesh elements at intersection points of the vertical and horizontal elements.


Reasons for Allowance
Claims 17-19, 21-24, 27-33 and 35-40 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein the vertical segments of the first section and the horizontal segments of the second section are arranged in respective first and second meander patterns, the second meander pattern overlaid over the first meander pattern to establish mesh elements at intersection points of the vertical and horizontal elements,
taken in combination with the other limitations of claim 17.  Claims 18-19, 21-24, 27-33 and 35-40 are allowed by virtue of their dependence from claim 17.

	Applicant-submitted US 2015/0276965 to Turki is regarded as the closest prior art to the invention of claim 17.  Turki relates to a detection system for detecting electrically conductive foreign objects in the area between the primary winding and secondary winding of an inductive power transmission system.  Turki discloses in Fig. 2 and paragraph 34 a coil design of the detection system that includes overlaid meander patterns, with the coils being connected to a driver in the form of excitation circuit 1 and an evaluation circuit in the form of measurement 2.  Turki’s arrangement is distinguishable from claim 17 for at least the reason that claim 17 requires the vertical segments of the first section and the horizontal segments of the second section of the same wire to be arranged in respective first and second meander patterns that are overlaid, whereas Turki discloses that the overlaid meander patterns are formed by separate conductors.  Turki taken alone or in combination with the other prior art of record is not understood to teach or fairly suggest at least this aspect of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863